
	
		I
		112th CONGRESS
		1st Session
		H. R. 3147
		IN THE HOUSE OF REPRESENTATIVES
		
			October 11, 2011
			Mr. Carney (for
			 himself, Mr. Frank of Massachusetts,
			 Mr. Perlmutter,
			 Mr. Peters,
			 Mr. Miller of North Carolina, and
			 Mrs. Maloney) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Small Business Jobs Act of 2010 to extend
		  the Small Business Lending Fund Program, to provide for an appeals process, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Lending Extension Act.
		2.Extension and
			 updating of the Small Business Lending Fund Program
			(a)Small Business
			 Lending Fund Program extensionSection 4109(a) of the Small Business Jobs
			 Act of 2010 is amended by striking 1 year and inserting 2
			 years.
			(b)Appeal process;
			 ReapplicationSection 4103 of
			 the Small Business Jobs Act of 2010 is amended by adding at the end the
			 following new subsection:
				
					(e)Appeal process;
				Reapplication
						(1)Disclosure of
				reason for rejection
							(A)In
				generalWith respect to any institution that submits an
				application to receive a capital investment from the Fund, and has such
				application rejected by the Secretary, the Secretary shall supply the
				institution with the reason for such rejection.
							(B)ConfidentialityThe
				Secretary, in consultation with the appropriate Federal banking agency for an
				institution, shall ensure that the rejection reason described under
				subparagraph (A) is kept confidential except as provided under that
				subparagraph.
							(2)Appeal of
				rejectionWith respect to an institution described under
				paragraph (1)(A), the Secretary shall establish an appeal process that provides
				the institution with an opportunity to contest the reasons that were provided
				for the rejection of the institution’s application to receive a capital
				investment from the Fund.
						(3)ReapplicationThe Secretary shall issue regulations
				allowing an institution described under paragraph (1)(A) to reapply to receive
				a capital
				investment.
						.
			
